Per curiam.
Appellant, J. Dell Peacock, filed a petition for writ of habeas corpus seeking custody of his eight-year-old daughter.
The record in this case shows that the maternal grandparents, Clara and William Cox, are the adoptive parents of appellant’s daughter by virtue of a final decree of adoption entered on December 3Ó, 1976. That judgment was affirmed on appeal. Peacock v. Cox, 143 Ga. App. 762 (240 SE2d 97) (1977), cert. denied. After his appeal was rejected by the state’s appellate courts, appellant applied to the United States Supreme Court for certiorari and filed this habeas corpus petition seeking custody of his child pending final adjudication of his appeal before the Supreme Court. The habeas judge held that the issues presented in his petition were identical to those involved in his appeal before the Supreme Court and dismissed the petition on August 18, 1978. The Supreme Court denied appellant’s application for certiorari on October 2, 1978. Peacock v. Cox, — U. S. — (99 SC 141, 58 LE2d 145).
On November 3, 1978, the habeas judge dismissed appellant’s notice of appeal holding that the case was now moot under § 6-809 (b) (3). Peacock appeals this ruling and we affirm. With the decision of the Supreme Court, the appellant’s rights of appeal are exhausted, custody of the subject child is conclusively vested in the adoptive parents, and each issue raised in appellant’s habeas petition is moot.

Judgment affirmed.


All the Justices concur.